Order entered April 5, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00050-CV

                                IN RE EVELYN NELKE, Relator

                  Original Proceeding from the 470th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 470-51760-2018

                                             ORDER
       We LIFT the stay issued by this Court on January 18, 2019.

       Based on the Court’s opinion of this date, we DENY IN PART and

CONDITIONALLY GRANT IN PART relator’s petition for writ of mandamus.                              We

CONDITIONALLY GRANT the petition for writ of mandamus on the issue of the grant of

possession to Christina Lilly Gropp and ORDER the trial judge, the Honorable Emily Miskel, to

vacate the portions of the November 29, 2018 Temporary Orders appointing Christina Lilly

Gropp a possessory conservator and awarding her possession of the child. We DENY the

petition for writ of mandamus as to Christina Lilly Gropp’s standing to intervene in this suit.

       We further ORDER the trial judge to file with this Court, within fifteen (15) days of the

date of this order, a certified copy of her order or orders issued in compliance with this order.

Should the trial court fail to comply with the order, the writ will issue.


                                                        /s/    DAVID J. SCHENCK
                                                               JUSTICE